Order filed November 12, 2021




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-21-00082-CR
                                    __________

                YAHEL ELIYAH MCDANIEL, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                   On Appeal from the 91st District Court
                          Eastland County, Texas
         Trial Court Cause Nos. 25663, 25665, 25668, 25760, & 25960


                                     ORDER
      This appeal has become stalled due to the failure of Appellant’s appointed
counsel, John W. Stickels, to file an appellate brief. The brief was originally due on
October 1, 2021. Neither the brief nor a motion for extension of time was filed by
that date. On October 4, October 13, and October 21, this court notified counsel that
the brief was past due, and we granted extensions of time on our own motion. In the
October 21 letter, we explained that we deemed the inordinate delay in filing the
brief to be a serious matter, and we directed counsel to file the brief on or before
November 1, 2021. On November 2, 2021, counsel filed a motion for extension of
time to file the brief, requesting an extension until November 8, 2021. As of the date
of this order, counsel has not filed an appellate brief—despite requesting an
extension date of November 8.
      In light of the delay in filing Appellant’s brief and counsel’s failure to comply
with this court’s prior directive, we abate the appeal and remand the cause to the trial
court so that it may determine the following:
      1. Whether Appellant desires to prosecute his appeal; and
      2. Whether Appellant’s appointed counsel, John W. Stickels, should be
         removed as appellate counsel and new counsel appointed.
See TEX. R. APP. P. 38.8(b). We note that Appellant need not appear in person at the
hearing and that the trial court may permit him to appear via telephone or other
electronic means. The trial court is directed to make appropriate findings and
recommendations and to appoint new appellate counsel if appropriate. The trial
court clerk is directed to prepare and forward to this court a supplemental clerk’s
record containing the findings, recommendations, and any orders of the trial court.
If a hearing is held, the court reporter is directed to prepare and forward to this court
the reporter’s record from the hearing. These records are due to be filed in this court
on or before December 10, 2021. Appellant’s brief will be due to be filed in this
court within thirty days after the date this appeal is reinstated.
      The appeal is abated.


                                                      PER CURIAM
November 12, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.

                                            2